Judgment unanimously affirmed. Memorandum: Defendant was not denied a fair trial by the prospective jury’s brief and inadvertent viewing of defendant in shackles outside the courtroom during jury selection (see, People v Harper, 47 NY2d 857, 857-858; People v Dugan, 238 AD2d 922, 923, lv denied 90 NY2d 857). Contrary to defendant’s contention, reversal is not required based on the question to a witness regarding uncharged criminal conduct by defendant. County Court sustained defendant’s objection to the question before the witness answered it, thereby alleviating any prejudice to defendant (see, People v Santiago, 52 NY2d 865, 866). Defendant’s remaining contention is unpreserved for our review (see, CPL 470.05 [2]), and we decline to exercise our power to review it as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Livingston County Court, Alonzo, J. — Rape, 2nd Degree.) Present — Pine, J. P., Hayes, Wisner and Lawton, JJ.